DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies (x2) of papers required by 37 CFR 1.55.
Acknowledgment is made that this application is a division of parent application 16075127.
Information Disclosure Statement
While the Examiner has reviewed the references of the parent application(s), the Examiner has not verified that all of the references listed in the parent application(s) appear on the present IDS.
The information disclosure statement(s) (IDS) submitted on 12/29/2020 (x2) and 03/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner. 
Specification
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner notes that “SENSOR” is a commonly known object in the art and therefore the title provides insufficient informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the Title by an Examiner’s amendment. See MPEP § 1302.04(a). This Title objection is therefore rendered moot by the Examiner Amendment below.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. The Examiner notes that the present Examiner Amendment is utilizing the previous Applicant correction to the Title supplied in the parent application dated 10/16/2020 and authorized therein by ATTNY Takashi Saito; no authorization was sought for the present application. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
Title (Currently Amended)
“SENSOR HAVING ELECTRODE CONNECTED TO SUBSTRATE ELECTRODE”
Claim Interpretation
	The Examiner re-acknowledges the definition(s) in at least [0022]-[0025], [0036], and [0045]
(exemplary noting as inclusive of perpendicular, position closer to main face, position farther from main face, width, dividing, farther, & closer) of the originally filed specification of the parent application. MPEP 2111 states that “the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition”. Where Applicant’s definitions are optional or non-limiting the definitions are not considered special definitions and claim terms referencing such definitions will instead be considered under the broadest reasonable interpretation in view of the specification.
Allowable Subject Matter
Claim(s) 1-2 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture
 a sensor comprising “a sensor electrode disposed on the first face of the sensor element”, “a connection
 member which connects the substrate electrode and the sensor electrode”, and “a post electrode
 connected to the substrate electrode, wherein the post electrode has a cutout shape in which a portion of
 the post electrode in contact with the sensor element is cut out” in further combination with the remaining
 limitations of the claim.
Regarding independent claim 2, 
the prior art fails to disclose or motivate one skilled in the art to manufacture
 a sensor comprising “a sensor electrode disposed on the first face of the sensor element”, “a connection
 member which connects the substrate electrode and the sensor electrode”, and "a post electrode
 connected to the substrate electrode”, wherein “the post electrode has an inclined face opposing the first
 face” in further combination with the remaining limitations of the claim. 
Further in accordance with MPEP 1302.14(I), the closest prior art is as put forth in the non-final rejection dated 07/24/2020 of parent application 16075127. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856